Exhibit 10.i FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of June 30, 2008, Among ENERGIZER RECEIVABLES FUNDING CORPORATION, as Seller, ENERGIZER BATTERY, INC., as Servicer, PLAYTEX PRODUCTS, INC., as Sub-Servicer MIZUHO CORPORATE BANK, LTD., as Agent and as a Funding Agent THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Funding Agent and THE SEVERAL CONDUITS AND COMMITTED PURCHASERS PARTY HERETO FROM TIME TO TIME TABLE OF CONTENTS ARTICLE I PURCHASE ARRANGEMENTS Section 1.1 Purchase Facility Section 1.2 Increases Section 1.3 Decreases Section 1.4 Payment Requirements Section 1.5 Restated Agreement ARTICLE II PAYMENTS AND COLLECTIONS Section 2.1 Payments Section 2.2 Collections Prior to Amortization Section 2.3 Collections Following Amortization Section 2.4 Application of Collections Section 2.5 Payment Recission Section 2.6 Maximum Purchaser Interests Section 2.7 Clean Up Call ARTICLE III CONDUIT FUNDING Section 3.1 CP Costs Section 3.2 CP Costs Payments Section 3.3 Calculation of CP Costs ARTICLE IV COMMITTED PURCHASER FUNDING Section 4.1 Committed Purchaser Funding Section 4.2 Yield Payments Section 4.3 Selection and Continuation of Tranche Periods Section 4.4 Committed Purchaser Discount Rates Section 4.5 Suspension of the LIBO Rate Section 4.6 Extension of Liquidity Termination Date. ARTICLE V REPRESENTATIONS AND WARRANTIES Section 5.1 Representations and Warranties of the Seller Parties Section 5.2 Committed Purchaser Representations and Warranties ARTICLE VI CONDITIONS OF PURCHASES Section 6.1 Conditions Precedent to Initial Incremental Purchase Section 6.2 Conditions Precedent to All Purchases and Reinvestments ARTICLE VII COVENANTS Section 7.1 Affirmative Covenants of the Seller Parties Section 7.2 Negative Covenants of the Seller Parties ARTICLE VIII ADMINISTRATION AND COLLECTION Section 8.1 Designation of Servicer Section 8.2 Duties of Servicer Section 8.3 Collection Notices Section 8.4 Responsibilities of Seller Section 8.5 Reports Section 8.6 Servicing Fees ARTICLE IX AMORTIZATION EVENTS Section 9.1 Amortization Events Section 9.2 Remedies ARTICLE X INDEMNIFICATION Section 10.1 Indemnities by the Seller Parties Section 10.2 Increased Cost and Reduced Return Section 10.3 Other Costs and Expenses Section 10.4 Allocations ARTICLE XI THE AGENT Section 11.1 Authorization and Action Section 11.2 Delegation of Duties Section 11.3 Exculpatory Provisions Section 11.4 Reliance by Agent Section 11.5 Non-Reliance on Agent and Other Purchasers Section 11.6 Reimbursement and Indemnification Section 11.7 Agent in its Individual Capacity Section 11.8 Successor Agent ARTICLE XII ASSIGNMENTS; PARTICIPATIONS Section 12.1 Assignments Section 12.2 Participations ARTICLE XIII {RESERVED} ARTICLE XIV MISCELLANEOUS Section 14.1 Waivers and Amendments Section 14.2 Notices Section 14.3 Ratable Payments Section 14.4 Protection of Ownership Interests of the Purchasers Section 14.5 Confidentiality Section 14.6 Bankruptcy Petition Section 14.7 Limitation of Liability Section 14.8 CHOICE OF LAW Section 14.9 CONSENT TO JURISDICTION Section 14.10 WAIVER OF JURY TRIAL Section 14.11 Integration; Binding Effect; Survival of Terms Section 14.12 Counterparts; Severability; Section References Section 14.13 Mizuho Corporate Bank Roles Section 14.14 Characterization Section 14.15 Withholding Section 14.16 Patriot Act Exhibits and Schedules Exhibit I Definitions Exhibit II Form of Purchase Notice Exhibit III Places of Business of the Seller Parties; Locations of Records; Federal Employer Identification Number(s) Exhibit IV Names of Collection Banks; Collection Accounts Exhibit V Form of Compliance Certificate Exhibit VI Form of Collection Account Agreement Exhibit VII Form of Assignment Agreement Exhibit VIII Credit and Collection Policy Exhibit IX Form of Contract(s) Exhibit X Form of Monthly Report Exhibit XI Form of Performance Undertaking Exhibit XII Form of Interim Report Schedule A Commitments Schedule B Closing Documents POOL PURCHASE FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT This First Amended and Restated Receivables Purchase Agreement dated as of June 30, 2008 is among ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware corporation (“Seller”), ENERGIZER BATTERY, INC., a Delaware corporation (“Energizer”), as Servicer, PLAYTEX PRODUCTS, INC., a Delaware corporation (“Playtex”), as Sub-Servicer (Sub-Servicer, together with Seller and Servicer, the “Seller Parties” and each a “Seller Party”), the entities listed on Schedule A to this Agreement (together with any of their respective successors and assigns hereunder, the “Committed Purchasers”),THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Funding Agent, MIZUHO CORPORATE BANK, LTD., as a Funding Agent and as agent for the Purchasers hereunder or any successor agent hereunder (together with its successors and assigns hereunder, the “Agent”).Unless defined elsewhere herein, capitalized terms used in this Agreement shall have the meanings assigned to such terms in Exhibit I. PRELIMINARY STATEMENTS Seller desires to transfer and assign Purchaser Interests to the Purchasers from time to time. Each Conduit may, in its absolute and sole discretion, purchase Purchaser Interests from Seller from time to time. In the event that a Conduit declines to make any purchase, the Committed Purchaser(s) in the relevant Conduit Group shall, at the request of Seller, purchase Purchaser Interests from time to time. Mizuho Corporate Bank, Ltd. has been requested and is willing to act as Agent on behalf of the Conduits and the Committed Purchasers in accordance with the terms hereof. Seller, Servicer, the Committed Purchasers, the Conduits, the Funding Agents and the Agent are parties to that certain Receivables Purchase Agreement dated as of April 4, 2000, as amended or otherwise modified to date (the “Original Agreement”), and desire to amend and restate the Original Agreement to appoint Playtex as Sub-Servicer of Receivables under this Agreement and to make certain other changes as are set forth in this Agreement. ARTICLE I PURCHASE ARRANGEMENTS Section 1.1Purchase Facility. Upon the terms and subject to the conditions hereof, Seller may, at its option, sell and assign Purchaser Interests to the Agent for the benefit of one or more of the Purchasers.In accordance with the terms and conditions set forth herein, the Relevant Conduits in their respective Conduit Groups may collectively, at their option, instruct the Agent to purchase on their behalf, or if either of the Relevant Conduits shall decline to purchase, the Agent shall purchase, on behalf of the Committed Purchasers in the related Conduit Group, Purchaser Interests from time to time in an aggregate amount not to exceed at such time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of the Commitments during the period from the date hereof to but not including the Facility Termination Date.Furthermore, with respect to each Conduit Group, the product of (x) the Purchase Pro Rata Share of such Conduit Group and (y) the amount of the Purchaser Interests so purchased by the Purchasers in such Conduit Group from time to time in an aggregate amount shall not exceed at such time the lesser of (a) the related Group Purchase Limit and (b) the aggregate amount of the related Commitments for such Conduit Group during the period from the date hereof to but not including the Facility Termination Date. Section 1.2Increases.Seller shall provide the Funding Agents with at least one Business Days’ prior notice in a form set forth as Exhibit II hereto of each Incremental Purchase (a “Purchase Notice”), with a written copy thereof delivered simultaneously to the Agent.Each Purchase Notice shall be subject to Section 6.2 hereof and, except as set forth below, shall be irrevocable and shall specify the requested Purchase Price (which shall be at least $1,000,000 and integral multiples of $100,000 in excess thereof) and date of purchase and, in the case of an Incremental Purchase to be funded by the Committed Purchasers, the requested Discount Rate and Tranche Period.Following receipt of a Purchase Notice, the Funding Agents will determine whether the Relevant Conduits in their respective Conduit Groups agree to make the purchase.Without the prior approval of the Relevant Conduit in each Conduit Group, Seller shall not request more than three proposed purchases in any calendar month and, unless approved by each Relevant Conduit in its sole discretion, any such requests in excess of three in any calendar month shall be void.If the Relevant Conduit in a Conduit Group declines to make a proposed purchase, Seller may cancel the Purchase Notice (with a written copy of the notice of such cancellation delivered simultaneous to the Agent) or, in the absence of such a cancellation, the Incremental Purchase of the Purchaser Interest will be made by the Committed Purchasers in the related Conduit Group.On the date of each Incremental Purchase, upon satisfaction of the applicable conditions precedent set forth in Article VI, each Funding Agent on behalf of the Relevant Conduit or the Committed Purchasers in each Conduit Group, as applicable, shall deposit to the Facility Account, in immediately available funds, no later than 3:00 p.m. (New York time), an amount equal to (i) in the case of the Relevant Conduit, the relevant Purchase Pro Rata Share of the aggregate Purchase Price of the Purchaser Interests such Relevant Conduit is then purchasing or (ii) in the case of a Committed Purchaser, such Committed Purchaser’s Pro Rata Share of the relevant Purchase Pro Rata Share of the aggregate Purchase Price of the Purchaser Interests the Committed Purchasers in the related Conduit Group are purchasing.A default by a Purchaser in the performance of its obligations under this Agreement shall not relieve the other Purchasers of their obligations hereunder. Section 1.3Decreases.Seller shall provide the Funding Agents with prior written notice in conformity with the Required Notice Period (a “Reduction Notice”) of any proposed reduction of Aggregate Capital from Collections, with a copy of such Reduction Notice delivered simultaneously to the Agent.Such Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”) upon which any such reduction of Aggregate Capital shall occur (which date shall give effect to the applicable Required Notice Period), and (ii) the amount of Aggregate Capital to be reduced (the “Aggregate Reduction”), which shall be applied ratably to the Purchaser Interests of each Conduit Group in accordance with the amount of Capital (if any) owing to such Conduit Group (ratably, based on their respective Reduction Pro Rata Shares).The Reduction Pro Rata Share of such Aggregate Reduction with respect to a Conduit Group shall in turn be applied ratably to the Purchaser Interests of the Conduit(s) and the Committed Purchasers in such Conduit Group in accordance with the amount of Capital (if any) owing to such Conduit(s), on the one hand, and the amount of Capital (if any) owing to such Committed Purchasers (ratably, based on their respective Pro Rata Shares), on the other hand.Only one (1) Reduction Notice shall be outstanding at any time.No Aggregate Reduction will be made following the occurrence of the Amortization Date without the consent of the Agent and each Funding Agent. Section 1.4Payment Requirements.All amounts to be paid or deposited by any Seller Party pursuant to any provision of this Agreement shall be paid or deposited in accordance with the terms hereof no later than 12:00 p.m. (New York time) on the day when due in immediately available funds, and if not received before 12:00 p.m. (New York time) shall be deemed to be received on the next succeeding Business Day.If such amounts are payable to a Purchaser they shall be paid to the relevant Funding Agent, for the account of such Purchaser, at1251 Avenue of the Americas, New York, New York 10020 (in the case of a Purchaser in the Conduit Group with Mizuho Corporate Bank Ltd. as a Funding Agent) or 1251 Avenue of the Americas, New York, New York 10020 or an account or address designated from time to time by BTMU (in the case of a Purchaser in the Conduit Group with BTMU as a Funding Agent), as applicable, until the applicable Seller Party is otherwise notified in writing by the relevant Funding Agent.Upon notice to Seller, the relevant Funding Agent may debit the Facility Account for all relevant amounts due and payable hereunder.All computations of Yield, per annum fees calculated as part of any CP Costs, per annum fees hereunder and per annum fees under the Fee Letter shall be made on the basis of a year of 360 days for the actual number of days elapsed.If any amount hereunder shall be payable on a day which is not a Business Day, such amount shall be payable on the next succeeding Business Day. Section 1.5Restated Agreement.Upon the effectiveness of this Agreement, each reference to the Original Agreement in any other Transaction Document, and any document, instrument or agreement executed and/or delivered in connection with the Original Agreement or any other Transaction Document, shall mean and be a reference to this Agreement.The other Transaction Documents and all agreements, instruments and documents executed or delivered in connection with the Original Agreement or any other Transaction Document shall each be deemed to be amended to the extent necessary, if any, to give effect to the provisions of this Agreement, as the same may be amended, modified, supplemented or restated from time to time.The effect of this Agreement is to amend and restate the Original Agreement in its entirety, and to the extent that any rights, benefits or provisions in favor of the Agent or any Purchaser existed in the Original Agreement and continue to exist in this Agreement without any written waiver of any such rights, benefits or provisions prior to the date hereof, then such rights, benefits or provisions are acknowledged to be and to continue to be effective from and after April 4, 2000.This Agreement is not a novation.The parties hereto agree and acknowledge that any and all rights, remedies and payment provisions under the Original Agreement, including, without limitation, any and all rights, remedies and payment provisions with respect to (i) any representation and warranty made or deemed to be made pursuant to the Original Agreement, or (ii) any indemnification provision, shall continue and survive the execution and delivery of this Agreement.The parties hereto agree and acknowledge that any and all amounts owing as or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant to the Original Agreement, immediately prior to the effectiveness of this Agreement, shall be owing as or for Capital, Yield, CP Costs, fees, expenses or otherwise, respectively, under or pursuant to this Agreement. ARTICLE II PAYMENTS AND COLLECTIONS Section 2.1Payments.Notwithstanding any limitation on recourse contained in this Agreement, Seller shall immediately pay to each Funding Agent (or to an account designated by such Funding Agent) when due, for the account of the Purchaser or Purchasers in the relevant Conduit Group on a full recourse basis, (i) such relevant fees as set forth in the Fee Letter (which fees shall be sufficient to pay all fees owing to the relevant Committed Purchasers), (ii) all relevant CP Costs, (iii) all relevant amounts payable as Yield, (iv) all relevant amounts payable as Deemed Collections (which shall be immediately due and payable by Seller and applied to reduce outstanding Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all relevant amounts payable to reduce the Purchaser Interest, if required, pursuant to Section 2.6, (vi) all relevant amounts payable pursuant to Article X, if any, (vii) all relevant Servicer costs and expenses, including the Servicing Fee, in connection with servicing, administering and collecting the Receivables, (viii) all relevant Broken Funding Costs and (ix) all relevant Default Fees (collectively, the “Obligations”).If any Person fails to pay any of the Obligations when due, such Person agrees to pay, on demand, the Default Fee in respect thereof until paid.Notwithstanding the foregoing, no provision of this Agreement or the Fee Letter shall require the payment or permit the collection of any amounts hereunder in excess of the maximum permitted by applicable law.If at any time Seller receives any Collections or is deemed to receive any Collections, Seller shall immediately pay such Collections or Deemed Collections to Servicer for application in accordance with the terms and conditions hereof and, at all times prior to such payment, such Collections or Deemed Collections shall be held in trust by Seller for the exclusive benefit of the Purchasers and the Funding Agents. Section 2.2Collections Prior to Amortization.Prior to the Amortization Date, any Collections and/or Deemed Collections received by Servicer shall be set aside and held in trust by Servicer for the payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.If at any time any Collections and/or Deemed Collections are received by Servicer prior to the Amortization Date, (i) Servicer shall set aside the Termination Percentage (hereinafter defined) of Collections evidenced by the Purchaser Interests of each Terminating Committed Purchaser and (ii) Seller hereby requests and the Purchasers (other than any Terminating Committed Purchasers) hereby agree to make, simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with that portion of the balance of each and every Collection and Deemed Collection received by Servicer that is part of any Purchaser Interest (other than any Purchaser Interests of Terminating Committed Purchasers), such that after giving effect to such Reinvestment, the amount of Capital of such Purchaser Interest immediately after such receipt and corresponding Reinvestment shall be equal to the amount of Capital immediately prior to such receipt.On each Settlement Date prior to the occurrence of the Amortization Date, Servicer shall remit to the account of, or designated by, each Funding Agent the relevant portion of the amounts set aside during the preceding Settlement Period that have not been subject to a Reinvestment and apply such amounts (if not previously paid in accordance with Section 2.1) first, to reduce the relevant unpaid Obligations and second, to reduce the Capital of all Purchaser Interests of Terminating Committed Purchasers in the relevant Conduit Group, applied ratably to each Terminating Committed Purchaser according to its respective Termination Percentage.If such Capital and Obligations shall be reduced to zero with respect to the Purchasers in a Conduit Group, any additional Collections received by Servicer (i) if applicable, shall be remitted to an account designated by the relevant Funding Agent no later than 12:00 p.m. (New York time) to the extent required to fund such Conduit Group’s Reduction Pro Rata Share of any Aggregate Reduction on such Settlement Date and (ii) any balance remaining thereafter shall be remitted from Servicer to Seller on such Settlement Date.Each Terminating Committed Purchaser shall be allocated a ratable portion of Collections from the Liquidity Termination Date that such Terminating Committed Purchaser did not consent to extend (as to such Terminating Committed Purchaser, the “Termination Date”) until such Terminating Financing Institution’s Capital shall be paid in full.This ratable portion shall be calculated on the Termination Date of each Terminating Committed Purchaser as a percentage equal to (i) Capital of such Terminating Committed Purchaser outstanding on its Termination Date, divided by (ii) the Aggregate Capital outstanding on such Termination Date (the “Termination Percentage”).Each Terminating Committed Purchaser’s Termination Percentage shall remain constant prior to the Amortization Date.On and after the Amortization Date, each Termination Percentage shall be disregarded, and each Terminating Committed Purchaser’s Capital shall be reduced ratably with all Committed Purchasers in accordance with Section Section 2.3Collections Following Amortization.On the Amortization Date and on each day thereafter, Servicer shall set aside and hold in trust, for the holder of each Purchaser Interest, all Collections received on such day and an additional amount, from Seller’s assets, for the payment of any accrued and unpaid Obligations owed by Seller and not previously paid by Seller in accordance with Section 2.1.On and after the Amortization Date, Servicer shall, at any time upon the request from time to time by (or pursuant to standing instructions from) any Funding Agent (i) remit to an account designated by such Funding Agent the relevant portion of the amounts set aside pursuant to the preceding sentence, and (ii) apply such relevant amounts to reduce the Capital associated with each such Purchaser Interest held by a Purchaser in the relevant Conduit Group and any other relevant Aggregate Unpaids. Section 2.4Application of Collections.If there shall be insufficient funds on deposit for Servicer to distribute funds in payment in full of the aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), Servicer shall distribute such funds: first, to the payment of Servicer’s reasonable out-of-pocket costs and expenses in connection with servicing, administering and collecting the Receivables , including the Servicing Fee, if Seller or one of its Affiliates is not then acting as Servicer, second, to the reimbursement of the Agent’s costs of collection and enforcement of this Agreement, third, for the ratable payment of all other unpaid Obligations , provided that to the extent such Obligations relate to the payment of Servicer costs and expenses, including the Servicing Fee, when Seller or one of its Affiliates is acting as Servicer, such costs and expenses will not be paid until after the payment in full of all other Obligations, fourth, (to the extent applicable) to the ratable reduction of the Aggregate Capital (without regard to any Termination Percentage) and fifth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to Seller. Collections applied to the payment of Aggregate Unpaids shall be distributed in accordance with the aforementioned provisions, and, giving effect to each of the priorities set forth in Section 2.4 above, shall be shared ratably (within each priority) among the Agent and the Purchasers in accordance with the amount of such Aggregate Unpaids owing to each of them in respect of each such priority. Section 2.5Payment Recission.No payment of any of the Aggregate Unpaids shall be considered paid or applied hereunder to the extent that, at any time, all or any portion of such payment or application is rescinded by application of law or judicial authority, or must otherwise be returned or refunded for any reason.Seller shall remain obligated for the amount of any payment or application so rescinded, returned or refunded, and shall promptly pay to the relevant Funding Agent (for application to the Person or Persons who suffered such recission, return or refund) the full amount thereof, plus the related Default Fee from the date of any such recission, return or refunding. Section 2.6Maximum Purchaser Interests.Seller shall ensure that the Purchaser Interests of the Purchasers shall at no time exceed in the aggregate 100%.If the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller shall pay to each Funding Agent within three (3) Business Days an amount to be applied to reduce its Conduit Group’s Reduction Pro Rata Shares of the Aggregate Capital, such that after giving effect to such payment the aggregate of the Purchaser Interests equals or is less than 100%. Section 2.7Clean Up Call.In addition to Seller’s rights pursuant to Section 1.3, Seller shall have the right (after providing written notice to the Funding Agents (with a copy thereof to the Agent) in accordance with the Required Notice Period), at any time following the reduction of the Aggregate Capital to a level that is less than 100.0% of the original Purchase Limit, to repurchase from the Purchasers all, but not less than all, of the then outstanding Purchaser Interests.The purchase price in respect thereof shall be an amount equal to the Aggregate Unpaids through the date of such repurchase, payable in immediately available funds to the Funding Agents.Such repurchase shall be without representation, warranty or recourse of any kind by, on the part of, or against any Purchaser, any Funding Agent or the Agent. ARTICLE III CONDUIT FUNDING Section 3.1CP Costs.Seller shall pay the relevant CP Costs with respect to the Capital associated with each Purchaser Interest of each Conduit for each day that any Capital in respect of such Purchaser Interest is outstanding.Each Purchaser Interest funded substantially with Pooled Commercial Paper will accrue CP Costs each day on a pro rata basis, based upon the percentage share the Capital in respect of such Purchaser Interest represents in relation to all assets held by the relevant Conduit and funded substantially with its Pooled Commercial Paper. Section 3.2CP Costs Payments.On each Settlement Date, Seller shall pay to each Funding Agent (for the benefit of the Conduit(s) in the relevant Conduit Group) an aggregate amount in each case equal to all accrued and unpaid CP Costs in respect of the Capital associated with all Purchaser Interests of the relevant Conduit(s) in such Conduit Group for the immediately preceding Accrual Period in accordance with Article II. Section 3.3Calculation of CP Costs.On the tenth calendar day of each month or, if such day is not a Business Day, on the next succeeding Business Day, each Funding Agent shall calculate the aggregate amount of the relevant CP Costs for the applicable Accrual Period and shall notify Seller of such aggregate amount. ARTICLE IV COMMITTED PURCHASER FUNDING Section 4.1Committed Purchaser Funding.Each Committed Purchaser Interest shall accrue Yield for each day during its Tranche Period at either the LIBO Rate or the Prime Rate in accordance with the terms and conditions hereof.Until Seller gives notice to the Agent of another Discount Rate in accordance with Section 4.4, the initial Discount Rate for any Committed Purchaser Interest shall be the Prime Rate.If any Funding Source acquires by assignment from a Conduit any Purchaser Interest pursuant to any Funding Agreement, each Purchaser Interest so assigned shall each be deemed to have a new Tranche Period commencing on the date of any such assignment and shall accrue Yield for each day during its Tranche Period at either the LIBO Rate or the Prime Rate in accordance with the terms and conditions hereof as if each such Purchaser Interest was held by a Committed Purchaser, and with respect to each such Purchaser Interest, the assignee thereof shall be deemed to be a Committed Purchaser solely for the purposes of Sections 4.1, 4.2, 4.3, 4.4 and 4.5. Section 4.2Yield Payments.On the Settlement Date for each Committed Purchaser Interest , Seller shall pay to each Funding Agent (for the benefit of the Committed Purchasers in the relevant Conduit Group) an aggregate amount equal to the accrued and unpaid Yield for the entire Tranche Period of each such Purchaser Interest held by a Purchaser in such Conduit Group in accordance with Article II. Section 4.3Selection and Continuation of Tranche Periods. (a)With consultation from (and approval by) the relevant Funding Agent, Seller shall from time to time request Tranche Periods for the Committed Purchaser Interests in a Conduit Group, provided that, if at any time the Committed Purchasers shall have a Purchaser Interest, Seller shall always request Tranche Periods such that at least one Tranche Period shall end on the date specified in clause (A) of the definition of Settlement Date. (b)Seller or the relevant Funding Agent, upon notice to and consent by the other received at least three (3) Business Days prior to the end of a Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may, effective on the last day of the Terminating Tranche:(i) divide any such Purchaser Interest into multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one or more other Purchaser Interests that have a Terminating Tranche ending on the same day as such Terminating Tranche or (iii) combine any such Purchaser Interest with a new PurchaserInterests to be purchased on the day such Terminating Tranche ends, provided, that in no event may a Purchaser Interest of a Conduit be combined with a Committed Purchaser Interest or of another Conduit, and in no event may a Committed Purchaser Interest be combined with a Purchaser Interest of a Purchaser in a different Conduit Group. Section 4.4Committed Purchaser Discount Rates.Seller may select the LIBO Rate or the Prime Rate for each Committed Purchaser Interest.Seller shall by 12:00 p.m. (New York time): (i) at least three (3) Business Days prior to the expiration of any Terminating Tranche with respect to which the LIBO Rate is being requested as a new Discount Rate and (ii) at least one (1) Business Day prior to the expiration of any Terminating Tranche with respect to which the Prime Rate is being requested as a new Discount Rate, give the relevant Funding Agent irrevocable notice of the new Discount Rate for the Purchaser Interest associated with such Terminating Tranche.Until Seller gives notice to the relevant Funding Agent of another Discount Rate, the initial Discount Rate for any Purchaser Interest transferred to the Committed Purchasers pursuant to the terms and conditions hereof (or assigned or transferred to any Funding Source or to any other Person) shall be the Prime Rate. Section 4.5Suspension of the LIBO Rate. (a)If any Committed Purchaser notifies the relevant Funding Agent and the Agent that it has determined that funding its Pro Rata Share of the Committed Purchaser Interest at a LIBO Rate would violate any applicable law, rule, regulation or directive of any governmental or regulatory authority, whether or not having the force of law, or that (i) deposits of a type and maturity appropriate to match fund its Purchaser Interests at such LIBO Rate are not available or (ii) such LIBO Rate does not accurately reflect the cost of acquiring or maintaining a Purchaser Interest at such LIBO Rate, then the relevant Funding Agent shall suspend the availability of such LIBO Rate and require Seller to select the Prime Rate for any Purchaser Interest accruing Yield at such LIBO Rate. (b)If less than all of the Committed Purchasers give a notice to the relevant FundingAgent pursuant to Section 4.5(a), each Committed Purchaser which gave such a notice shall be obliged, at the request of Seller, a Conduit in the same Conduit Group or the Agent, to assign all of its rights and obligations hereunder to (i) another Committed Purchaserin the same Conduit Group or (ii) another funding entity nominated by Seller or the Agent that is acceptable to such Conduit and willing to participate in this Agreement through the Liquidity Termination Date in the place of such notifying Committed Purchaser; provided that (i) the notifying Committed Purchaser receives payment in full, pursuant to an Assignment Agreement, of an amount equal to such notifying Committed Purchaser’s Pro Rata Share of the Capital and Yield owing to all of the Committed Purchasersin the same Conduit Group and all accrued but unpaid fees and other costs and expenses payable in respect of its Pro Rata Share of the Purchaser Interests of the Committed Purchasers in the same Conduit Group, and (ii) the replacement Committed Purchaser otherwise satisfies the requirements of Section 12.1(b). Section 4.6Extension of Liquidity Termination Date. (a)Seller may request one or more 364-day extensions of the Liquidity Termination Date then in effect by giving written notice of such request to the Agent (each such notice an “Extension Notice”) at least 60 days prior to the Liquidity Termination Date then in effect.After the Agent’s receipt of any Extension Notice, the Agent shall promptly advise each Committed Purchaser of such Extension Notice.Each Committed Purchaser may, in its sole discretion, by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the 30th day prior to the Liquidity Termination Date then in effect (such period from the date of the Extension Notice to such 30th day being referred to herein as the “Consent Period”), consent to such extension of such Liquidity Termination Date; provided, however, that, except as provided in Section 4.6(b), such extension shall not be effective with respect to any of the Committed Purchasers if any one or more Committed Purchasers:(i) notifies the Agent during the Consent Period that such Committed Purchaser either does not wish to consent to such extension or wishes to revoke its prior Consent Notice or (ii) fails to respond to the Agent within the Consent Period (each Committed Purchaser that does not wish to consent to such extension or wishes to revoke its prior Consent Notice or fails to respond to the Agent within the Consent Period is herein referred to as a “Non-Renewing Committed Purchaser”).If none of the events described in the foregoing clauses (i) or (ii) occurs during the Consent Period and all Consent Notices have been received, then, the Liquidity Termination Date shall be irrevocably extended until the date that is 364 days after the Liquidity Termination Date then in effect.The Agentshall promptly notify Seller of any Consent Notice or other notice received by the Agent pursuant to this Section 4.6(a). (b)Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any Non-Renewing Committed Purchaser or that the Liquidity Termination Date has not been extended, one or more of the Committed Purchasers (including any Non-Renewing Committed Purchaser) may proffer to the Agent and eachFunding Agent the names of one or more institutions meeting the criteria set forth in Section 12.1(b)(i) that are willing to accept assignments of and assume the rights and obligations under this Agreement and the other applicable Transaction Documents of the Non-Renewing Committed Purchaser.Provided the proffered name(s) are acceptable to the Agent and each Funding Agent, the Agent shall notify the remaining Committed Purchasers of such fact, and the then existing Liquidity Termination Date shall be extended for an additional 364 days upon satisfaction of the conditions for an assignment in accordance with Section 12.1 and the Commitment of each Non-Renewing Committed Purchaser shall be reduced to zero.If the rights and obligations under this Agreement and the other applicable Transaction Documents of each Non-Renewing Committed Purchaser are not assigned as contemplated by this Section 4.6(b) (each such Non-Renewing Committed Purchaser whose rights and obligations under this Agreement and the other applicable Transaction Documents are not so assigned is herein referred to as a “Terminating Committed Purchaser”) and at least one Committed Purchaser is not a Non-Renewing Committed Purchaser, the then existing Liquidity Termination Date shall be extended for an additional 364 days; provided, however, that (i) each of the Purchase Limit and the relevant Group Purchase Limit shall be reduced on the Liquidity Termination Date that such Terminating Committed Purchaser did not consent to extend by an aggregate amount equal to the Terminating Commitment Availability as of such date of each Terminating Committed Purchaser and shall thereafter continue to be reduced by amounts equal to any reduction in the Capital of any Terminating Committed Purchaser (after application of Collections pursuant to Sections 2.2 and 2.3) and (ii) the Commitment of each Terminating Committed Purchaser shall be reduced to zero on the Termination Date applicable to such Terminating Committed Purchaser.Upon reduction to zero of the Capital of all of the Purchaser Interests of a Terminating Committed Purchaser (after application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating Committed Purchaser hereunder shall be terminated and such Terminating Committed Purchaser shall no longer be a “Committed Purchaser”; provided, however, that the provisions of Article X shall continue in effect for its benefit with respect to Purchaser Interests held by such Terminating Committed Purchaser prior to its termination as a Committed Purchaser. (c)Any requested extension of the Liquidity Termination Date may be approved or disapproved by a Committed Purchaser in its sole discretion.In the event that the Commitments are not extended in accordance with the provisions of this Section 4.6, the Commitment of each Committed Purchaser shall be reduced to zero on the Liquidity Termination Date.Upon reduction to zero of the Commitment of a Committed Purchaser and upon reduction to zero of the Capital of all of the Committed Purchaser Interests all rights and obligations of such Committed Purchaser hereunder shall be terminated and such Committed Purchaser shall no longer be a “Committed Purchaser”; provided, however, that the provisions of Article X shall continue in effect for its benefit with respect to Purchaser Interests held by such Committed Purchaserprior to its termination as a Committed Purchaser. ARTICLE V REPRESENTATIONS AND WARRANTIES Section 5.1Representations and Warranties of the Seller Parties.Each Seller Party hereby represents and warrants to the Agent, the Funding Agents and the Purchasers, as to itself, as of the date hereof and as of the date of each Incremental Purchase and the date of each Reinvestment that: (a)Corporate Existence and Power.Such Seller Party is a corporation duly organized, validly existing and in good standing under the laws of its state of incorporation.Such Seller Party is duly qualified to do business and is in good standing as a foreign corporation, and has and holds all corporate power and all governmental licenses, authorizations, consents and approvals required to carry on itsbusiness in each jurisdiction in which its business is conducted, except where the failure to so qualify or so hold could not reasonably be expected to have a Material Adverse Effect. (b)Power and Authority; Due Authorization, Execution and Delivery.The execution and delivery by such Seller Party of this Agreement and each other Transaction Document to which it is a party, and the performance of its obligations hereunder and thereunder and, in the case of Seller, Seller’s use of the proceeds of purchases made hereunder, are within its corporate powers and authority and have been duly authorized by all necessary corporate action on its part.This Agreement and each other Transaction Document to which such Seller Party is a party has been duly executed and delivered by such Seller Party. (c)No Conflict.The execution and delivery by such Seller Party of this Agreement and each other Transaction Document to which it is a party, and the performance of its obligations hereunder and thereunder do not contravene or violate (i) its certificate or articles of incorporation or by-laws, (ii) any law, rule or regulation applicable to it, (iii) any restrictions under any agreement, contract or instrument to which it is a party or by which it or any of its property is bound,or (iv) any order, writ, judgment, award, injunction or decree binding on or affecting it or its property, and do not result in the creation or imposition of any Adverse Claim on assets of such Seller Party or its Subsidiaries (except as created hereunder), except, in any case, where such contravention or violation could not reasonably be expected to have a Material Adverse Effect; and no transaction contemplated hereby requires compliance with any bulk sales act or similar law. (d)Governmental Authorization.Other than the filing of the financing statements required hereunder, no authorization or approval or other action by, and no notice to or filing with, any governmental authority or regulatory body is required for the due execution and delivery by such Seller Party of this Agreement and each other Transaction Document to which it is a party and the performance of its obligations hereunder and thereunder. (e)Actions, Suits.There are no actions, suits or proceedings pending, or to the best of such Seller Party’s knowledge, threatened, against or affecting such Seller Party, or any of its properties, in or before any court, arbitrator or other body, that could reasonably be expected to have a Material Adverse Effect.Such Seller Party is not in default with respect to any order of any court, arbitrator or governmental body, which default, individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect. (f)Binding Effect.This Agreement and each other Transaction Document to which such Seller Party is a party constitute the legal, valid and binding obligations of such Seller Party enforceable against such Seller Party in accordance with their respective terms, except as such enforcement may be limited by applicable bankruptcy, insolvency, reorganization or other similar laws relating to or limiting creditors’ rights generally and by general principles of equity (regardless of whether enforcement is sought in a proceeding in equity or at law). (g)Accuracy of Information.All information heretofore furnished by such Seller Party or any of its Affiliates to the Agent or the Purchasers for purposes of or in connection with this Agreement, any of the other Transaction Documents or any transaction contemplated hereby or thereby is, and all such information hereafter furnished by such Seller Party or any of its Affiliates to the Agent or the Purchasers will be, true and accurate in every material respect on the date such information is stated or certified and does not and will not contain any material misstatement of fact or omit to state a material fact or any fact necessary to make the statements contained therein not misleading. (h)Use of Proceeds.No proceeds of any purchase hereunder will be used (i) for a purpose that violates, or would be inconsistent with, Regulation T, U or X promulgated by the Board of Governors of the Federal Reserve System from time to time or (ii) to acquire any security in any transaction which is subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended. (i)Good Title.Immediately prior to each purchase hereunder, Seller shall be the legal and beneficial owner of the Receivables and Related Security with respect thereto, free and clear of any Adverse Claim, except as created by the Transaction Documents.There have been duly filed all financing statements or other similar instruments or documents necessary under the UCC (or any comparable law) of all appropriate jurisdictions to perfect Seller’s ownership interest in each Receivable, its Collections and the Related Security. (j)Perfection.This Agreement, together with the filing of the financing statements contemplated hereby, is effective to, and shall, upon each purchase hereunder, transfer to the Agent for the benefit of the relevant Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall acquire from Seller) a valid and perfected first priority undivided percentage ownership or security interest in each Receivable existing or hereafter arising and in the Related Security and Collections with respect thereto, free and clear of any Adverse Claim, except as created by the Transactions Documents.There have been duly filed all financing statements or other similar instruments or documents necessary under the UCC (or any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or security interest in the Receivables, the Related Security and the Collections. (k)Places of Business and Locations of Records.The principal places of business and chief executive office of such Seller Party and the offices where it keeps all of its Records are located at the address(es) listed on Exhibit III or such other locations of which the Agent has been notified in accordance with Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has been taken and completed.Such Seller Party’s Federal Employer Identification Number is correctly set forth on Exhibit III. (l)Collections.The conditions and requirements set forth in Section 7.1(j) and
